Citation Nr: 1814458	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to June 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and June 2012 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

The record shows that the Veteran's most recent VA examination to assess the nature and severity of his lumbar spine and bilateral lower extremity radiculopathy was over six years ago in January 2012.  The Board observes, however, evidence associated with the record appears to indicate a possible worsening of those disabilities since that time.  Indeed, during the April 2017 Board hearing, the Veteran testified, in part, to experiencing increasing pain, stiffness, and numbness to his back and lower extremities since the last examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for higher ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Given that the outcome of the other claims on appeal could have an effect on the outcome of the TDIU claim, a decision on the TDIU claim will be deferred. 

Finally the AOJ should also obtain any outstanding VA treatment records pertinent to his back and lower extremities dated after November 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after November 2012.

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his lumbar spine and bilateral lower extremity radiculopathy and, after obtaining any necessary authorization, obtain all identified records not previously of record.

3.  Arrange for the Veteran to undergo a VA examination with an appropriate examiner to assess the current severity of his lumbar disability as well as his bilateral lower extremity radiculopathy.  The electronic folder should be made available to the examiner(s) in conjunction with the opinion(s) and/or examination(s).  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

If feasible, the Veteran's lumbar spine range of motion should be measured on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should note the degree of motion at which the Veteran experiences pain.  If any such testing is not feasible, that should be explained.  

If ankylosis is found, the examiner should state whether it is favorable or unfavorable.

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the conditions.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported or estimated.  If estimation cannot be provided, an explanation should be given as to why this is the case.

In addition, the examiner should also assess the current severity of the Veteran's right and left lower extremity radiculopathy.

Finally, the examiner should also identify any additional neurologic manifestations of the service-connected lumbar spine disability, to include bowel, bladder, or erectile dysfunction.  For any additional neurological impairment found to be associated with the service-connected lumbar spine disability, the examiner is asked, to the extent possible, to identify the date of onset and the severity thereof.

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, issue the Veteran and his representative a Supplemental Statement of the Case and allow them a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


